
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3642
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To clarify the scope of the Economic
		  Espionage Act of 1996.
	
	
		1.Short titleThis Act may be cited as the
			 Theft of Trade Secrets Clarification
			 Act of 2012.
		2.AmendmentSection 1832(a) of title 18, United States
			 Code, is amended in the matter preceding paragraph (1), by striking or
			 included in a product that is produced for or placed in and inserting
			 a product or service used in or intended for use in.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
